Citation Nr: 0506928	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-289 50A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses incurred in conjunction with 
treatment at a private hospital in June 2003.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1968 to February 
1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2003 decision by a 
Department of Veterans Affairs (VA) Medical Center in 
Gainesville, Florida.  A notice of disagreement was received 
in August 2003, a statement of the case was issued in 
September 2003 and a substantive appeal was received in 
October 2003.  

FINDINGS OF FACT

1.  The veteran is not currently service-connected for any 
disability.

2.  The veteran received emergency medical care at Munroe 
Regional Medical Center in June and July 2003.

3.  The veteran did not receive treatment through the VA 
health care system in the 24-month period preceding emergency 
care.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from care provided in June and July 
2003 have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 
2002); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1001, 17.1002 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
his claim for payment or reimbursement of medical expenses 
for services provided at a private facility in June to July 
2003.  He states that he attempted to go to a VA facility, 
but that he had problems getting an appointment.  He does not 
believe that he should be barred from obtaining reimbursement 
simply because he had not received treatment at a VA facility 
during the preceding 24 months. 

The facts in this case are not in dispute.  The veteran has 
not established service connection for any disability.

A December 2002 letter from North Florida/South Georgia 
Veterans Health System informed the veteran that he was 
enrolled in the Healthcare System.  He was given information 
regarding the services provided and was told how to schedule 
an appointment.  In June 2003, the veteran presented to a 
private hospital and received treatment for a pulmonary 
embolism.  The veteran submitted several bills from his 
hospital stay.

The veteran seeks reimbursement for the expenses that he 
incurred for his care at the non-VA medical facility for the 
period of June 2003 to July 2003.  Generally, the admission 
of a veteran to a non-VA hospital at VA expense must be 
authorized in advance.  See 38 C.F.R. § 17.54.  The record 
does not contain any indication that VA authorized payment 
for this private medical treatment.  Nevertheless, under 38 
U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 (quoted below), the 
VA may reimburse veterans for unauthorized medical expenses 
incurred in non-VA facilities where:

(a) For veterans with service connected disabilities.  
Care or services not previously authorized were rendered 
to a veteran in need of such care or services: (1) For 
an adjudicated service- connected disability; (2) For 
nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service-connected 
disability; (3) For any disability of a veteran who has 
a total disability permanent in nature resulting from a 
service-connected disability (does not apply outside of 
the States, Territories, and possessions of the United 
States, the District of Columbia, and the Commonwealth 
of Puerto Rico); (4) For any illness, injury or dental 
condition in the case of a veteran who is participating 
in a rehabilitation program under 38 U.S.C. Ch. 31 and 
who is medically determined to be in need of hospital 
care or medical services for any of the reasons 
enumerated in § 17.48(j); and (b) In a medical 
emergency.  Care and services not previously authorized 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health, and 
(c) When Federal facilities are unavailable.  VA or 
other Federal facilities were not feasibly available, 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have 
been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).  After considering all of the evidence of 
record, however, the Board finds that the first of these 
requirements has not been met.  In this regard, the Board 
notes that the care and services rendered to the veteran were 
not for the purpose of treating an adjudicated service-
connected disability or a nonservice-connected disability 
which was aggravating a service-connected disability.  As was 
noted above, the veteran has not established service 
connection for any disorder.  As such, it cannot be said that 
he has a service-connected disability which is total and 
permanent.  Finally, the veteran was not participating in a 
rehabilitation program.  Thus, the facts surrounding the 
veteran's case do not fit into the statutory scheme 
established by Congress for the payment of or reimbursement 
for expenses incurred at a non-VA facility.  See Zimick, 11 
Vet. App. at 48-49.  Accordingly, the Board concludes that 
the criteria for reimbursement of unauthorized medical 
expenses under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 are 
not met.

In addition, the Board finds that the requirements for 
reimbursement for emergency medical treatment for a 
nonservice-connected disorder have not been met.  Under 38 
C.F.R. § 17.1002 (Substantive conditions for payment or 
reimbursement) payment or reimbursement under 38 U.S.C. 1725 
for emergency services may be made only if all of the 
following conditions are met: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public; (b) The claim 
for payment or reimbursement for the initial evaluation 
and treatment is for a condition of such a nature that a 
prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have 
been hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health 
and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the 
health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction 
of any bodily organ or part); (c) A VA or other Federal 
facility/provider was not feasibly available and an 
attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in 
an ambulance and the ambulance personnel determined that 
the nearest available appropriate level of care was at a 
non-VA medical center); (d) The claim for payment or 
reimbursement for any medical care beyond the initial 
emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the veteran 
could not have been safely discharged or transferred to 
a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes 
stabilized); (e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA health 
care system and had received medical services under 
authority of 38 U.S.C. chapter 17 within the 24-month 
period preceding the furnishing of such emergency 
treatment; (f) The veteran is financially liable to the 
provider of emergency treatment for that treatment; (g) 
The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for 
the emergency treatment (this condition cannot be met if 
the veteran has coverage under a health-plan contract 
but payment is barred because of a failure by the 
veteran or the provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment); 
(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider; and (i) 
The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability). (Authority: 38 U.S.C. 
1725) [66 FR 36470, July 12, 2001, as amended at 68 FR 
3404, Jan. 24, 2003]

In the present case, however, the veteran concedes that he 
was not treated at a VA facility during the 24 months 
preceding his treatment at the Monroe Medical Center in June 
and July 2003.  Accordingly, the Board concludes that the 
criteria for reimbursement of unauthorized medical expenses 
under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 are not met.

The Board further notes that, in the absence of authorizing 
statutory or regulatory authority, the Board may not award 
payment or reimbursement of the private medical expenses at 
issue.  Zimick, 11 Vet. App. at 50, citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) 
(payment of money from the [Federal] Treasury "must be 
authorized by a statute").  In the absence of evidence to 
establish that the veteran meets the criteria for payment or 
reimbursement of non-VA medical services, either on the basis 
of eligibility under 38 U.S.C.A. § 1728 or on under 38 
U.S.C.A. §§ 1725, payment or reimbursement of those services 
is not warranted.  The Board lacks authority to award medical 
care benefits except as authorized by statute and 
regulations.  The benefit sought by the veteran is not 
authorized under the circumstances of his claim, and the 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The Board has considered the applicability of the Veterans 
Claims Assistance Act of 2000 (VCAA).  In this regard, the 
Board notes that when the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim 
for nonservice-connected pension when the claimant did not 
serve on active duty during a period of war); Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a 
federal statute that prohibited payment of interest on past 
due benefits), aff'd, 28 F.3d 1384 


(Fed. Cir. 2002).  As the law is dispositive in the instant 
claim, the VCAA is not applicable.  


ORDER

The appeal is denied.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


